Citation Nr: 1336489	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  11-23 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a disability manifested by right knee pain.

2.  Entitlement to service connection for a disability manifested by right knee pain.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel




INTRODUCTION

The Veteran served on active duty for training from March 1985 to August 1985 and on active duty from February 2002 to July 2004.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In his July 2011 VA Form 9, the Veteran requested a Board hearing by live videoconference.  However, he subsequently withdrew his hearing request in a May 2013 letter.

The issue of entitlement to service connection for a disability manifested by right knee pain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In a December 2005 rating decision, the RO denied service connection for a disability manifested by right knee pain.

2.  The new evidence received since the last final rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a disability manifested by right knee pain and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The RO's December 2005 rating decision which denied service connection for a disability manifested by right knee pain is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 U.S.C.A. §§ 20.302, 20.1103 (2002).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for a disability manifested by right knee pain.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (West 2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  In the instant document, the Board makes no decision unfavorable to the Veteran.  Therefore, any defect with regard to VA meeting its duty to notify or assist is not prejudicial to the Veteran, and no further discussion as to these duties is warranted at this time.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

II.  New and Material Evidence

In July 2005, the Veteran brought a claim for entitlement to service connection for a disability manifested by right knee pain, which was subsequently denied in December 2005.  The Veteran did not perfect his appeal of that decision and it became final.  

In November 2009, the Veteran attempted to reopen his claim for entitlement to service connection for a disability manifested by right knee pain based on new and material evidence.  In a January 2010 rating decision, this claim was denied.  In February 2010, the Veteran once again tried to reopen his claim for right knee pain stating that he had "a future exam for my... right knee schedule[d] on January 26, 2010..."  There is a February 2010 primary care note from the VAMC in Memphis, Tennessee requesting physical therapy for the Veteran's "bilateral knee pain."  In the subsequent February 2010 physical therapy, the Veteran was assessed with patello-femoral syndrome (PFS).  

In a March 2010 rating decision, the Veteran's claim for entitlement to service connection for a disability manifested by right knee pain was deferred pending a VA examination and opinion.  In a March 2010 VA knee examination, x-rays revealed some mild degenerative changes.  The VA examiner's impression was for mild right knee degenerative joint disease (DJD), but could not give an opinion on whether or not the Veteran's claimed right knee condition is related to the treatment for his right knee pain in service "without resorting to mere speculation."  

In an April 2010 rating decision, the Veteran's right knee claim was once again denied because there was no connection between the Veteran's current knee condition and his in-service knee pain.   In May 2010, the Veteran timely submitted a notice of disagreement (NOD) requesting a new VA Compensation and Pension (C&P) examination for a definitive opinion regarding his current knee condition.  In an August 2011 VA examination, the examiner stated that x-rays taken in February 2011 showed no evidence of DJD and that there were no current degenerative changes shown.  

In an August 2011 statement of the case (SOC), the Veteran's right knee condition was readjudicated and denied due to lack of objective medical evidence or competent medical opinion that he developed a chronic knee condition on active military duty.  In August 2011, the Veteran submitted a VA Form 9 appeal, stating that the VA examiner made an opinion using an outdated x-ray.  In a January 2013 supplemental SOC (SSOC), the Veteran's right knee condition was denied again because there was no objective evidence showing the factual existence of DJD of the right knee to include its relationship to the Veteran's period of active military service.  In January 2013, the Veteran submitted another Form 9 appeal continuing his disagreement with VA's decision.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In this case, there is medical evidence showing that a right knee disability has been present during the pendency of the claim.  In February 2010, the Veteran was assessed with chronic right knee PFS. Accordingly, the Veteran has shown a current disability for which service connection can be granted.

Prior to receipt of the November 2009 petition to reopen the Veteran's claim of entitlement to service connection for a disability manifested by right knee pain, the RO denied service connection for a disability manifested by right knee pain in a December 2005 rating decision.  The Veteran did not perfect his appeal of that decision and it became final.
Following denial of a claim by the RO the claimant may appeal to the Board.  38 U.S.C.A. § 7104(a) (West 2002).  Appeals to the Board are initiated by the filing of a NOD with the RO.  38 U.S.C.A. § 7105(a) (West 2002).  After the RO issues a SOC in response to a NOD, the appellant has the later of one year after notice of the RO's decision, or 60 days after issuance of the SOC, to perfect his appeal by filing a substantive appeal.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. § 20.302(b) (2013).  If the appeal is not perfected, the RO may close the case.  38 U.S.C.A. § 7105(d)(3) (West 2002).  The decision then becomes final.  38 C.F.R. § 20.1103 (2013).  

The RO notified the Veteran and his representative of the December 2005 decision that same month.  Following receipt of a timely NOD with that decision, the RO provided the Veteran and his representative with a SOC in August 2006, and provided notice of the Veteran's procedural and appellate rights as to perfecting the appeal to the Board.  A timely substantive appeal was not received and the RO closed the case.  No relevant evidence was received until many years after the RO closed the case.  See Young v. Shinseki, 461, 468-69 (2009) (explaining that under 38 C.F.R. § 3.156(b) (2013), new and material evidence received during an appeal period can prevent an RO decision from becoming final).  The December 2005 decision is therefore final.  

VA shall reopen and review the merits of a finally decided claim if new and material evidence is added to the record.  38 U.S.C.A. § 5108 (West 2002).  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a) (2013).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The basis for the December 2005 denial was that the Veteran did not have a diagnosis of any knee disability in service and pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  At that time, the record included the Veteran's service treatment records, a VA C&P examination in September 2005, and the Veteran's statement that he injured his right knee during service.

In reviewing the evidence added to the claims folder since the December 2005 denial, the Board finds that additional evidence has been submitted which is sufficient to reopen the Veteran's claim.  Specifically, a February 2010 VA physical therapy note assessed the Veteran with chronic right knee patello-femoral syndrome (PFS).  This evidence was not before the RO in December 2005 and it is not cumulative or redundant evidence then of record.  The evidence relates to the existence of a right knee disability, which was an unestablished fact at the time of the December 2005 decision.  It raises a reasonable possibility of substantiating the Veteran's claim because his claim could be granted if there is sufficient showing that the diagnosed PFS is causally related to his knee injury in service.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining that 38 C.F.R. § 3.156(b) contemplates additional development following reopening a claim in order to substantiate the claim).  Accordingly, the Board finds that new and material evidence has been added to the record since the December 2005 decision and the claim must be reopened.


ORDER

The claim of entitlement to service connection for a disability manifested by right knee pain is reopened, and to that limited extent, the appeal is granted.


REMAND

Having reopened the claim of entitlement to service connection for a disability manifested by right knee pain, the Board finds that a remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  

In his August 2011 VA Form 9 appeal, the Veteran stated that the "examiner made an opinion using an out dated x-ray.  I would like an opinion using a current x-ray or MRI."  As such, the Board finds that a new VA examination is required to address this complaint and to address whether the Veteran is currently diagnosed with any disability manifested by right knee pain.  Additionally, there are pertinent records identified by the Veteran that are not associated with the claims file.  As detailed in the following paragraphs, a remand is necessary for the RO to obtain these records.

In the Veteran's February 2010 petition to reopen his claim, he stated that he had a future examination for his right knee scheduled on January 26, 2010 at "VAMC North."  There is a VAMC Memphis telephone encounter note reminding the Veteran about his January 26, 2010 appointment at "North OEF/OIF Turpin clinic."  The January 26, 2010 knee examination, identified by the Veteran, is not in his claims file.  This puts VA on notice that this examination may contain evidence relevant to the Veteran's claim.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA treatment records are in the constructive possession of the agency, and must be obtained if material to a claim); see also Veterans Benefits Administration Fast Letter 11-28 (outlining revised procedures related to electronic records).  Hence, on remand, VA must make efforts to obtain results of this knee examination.  

In a February 2010 VA physical therapy note, the Veteran was assessed with chronic right knee PFS.  Because this assessment was provided during the pendency of his claim, it satisfies the requirement of a current disability, even though the disability might have resolved prior to the adjudication of the Veteran's claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  On remand, the VA examiner must address what, if any, relationship the Veteran's PFS of the right knee, has to his in-service injury.  Additionally, according to an April 2010 VA knee examination report, the examiner stated that the Veteran had mild degenerative joint disease (DJD), but was unable to give an opinion as to whether or not that condition is related to his in-service treatment without resorting to speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (an examiner's report that he or she cannot provide an opinion without resorting to speculation is inadequate unless the examiner provides a rationale for that statement).  However, subsequently, in an August 2011 opinion, the VA examiner reviewed the medical records and the most recent x-rays of the Veteran's knee which showed no evidence of DJD.  These two opinions need to be reconciled.  

Accordingly, the case is REMANDED for the following actions:

1. The AMC/RO should obtain all relevant records of treatment of the Veteran by VA for the period from November 2009 to the present; to include the January 26, 2010 VA examination results from the "VAMC North OEF/OIF Turpin Clinic" and associate such records with the claims file.  If no such records are available, obtain a negative response and associate that response with the claims file.

2. AFTER obtaining any additional records to the extent possible, the Veteran should be afforded a new knee examination.  This examination must include additional diagnostic studies such as x-rays or a MRI, to determine if he currently has any diagnosable right knee disabilities.  The claims file should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

The examiner is asked to respond to the following:

a. Indicate any current disabilities manifested by right knee pain currently shown, to include patella-femoral syndrome (PFS).
b. Clarify whether there is evidence of degenerative joint disease (DJD) in the right knee.  Reconcile the opinion with the April 2010 diagnosis of mild DJD and the August 2011 opinion which stated that the Veteran did not have DJD.

c. For any currently diagnosed right knee disability, to include PFS, the examiner must indicate whether it is at least as likely as not (50 percent or greater likelihood) that the diagnosed knee disability is related to active service, to include the in-service injury.

3. AFTER the Veteran has been afforded a new knee examination, and his examiner has reviewed any new treatment records associated with the Veteran's claims file, he is directed to provide a nexus opinion with regard to the February 2010 diagnosis of PFS of the right knee, which occurred during the course of the Veteran's appeal.  Because this assessment was provided during the pendency of the claim, it satisfies the requirement of a current disability, even though the disability might have resolved prior to the most recent readjudication of the Veteran's claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

With respect to the above, the examiner should provide a medical opinion whether it is at least as likely as not (50 percent probability or greater) that the Veteran's PFS is related to his in-service injury.  The examiner must provide a complete rationale for any and all conclusions reached.

4. Then the AMC/RO should readjudicate the claim of entitlement to service connection for a disability manifested by right knee pain on the merits.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


